FILED

UNITED STATES DISTRICT COURT  2 2 
FOR THE DISTRICT OF COLUMBIA clark u s _

District & 5
60 ts . , ankrupt¢,-
) ur for the District of Columbl;
GUSTAVO ANTONIO, )
)
Plaintiff, )
) 
v. ) CivilAction No.  1 f
)
CHILEDUM AHAGHOTU, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff brings this medical malpractice action against the urologist who treated him at
Howard University Hospital. Federal district courts have jurisdiction in civil actions arising
under the Constitution, laws or treaties of the United States. See 28 U.S.C. § 1331. In addition,
federal district courts have jurisdiction over civil actions where the matter in controversy exceeds
$75,000, and the suit is between citizens of different States. See 28 U.S.C. § l332(a). This
negligence action presents no federal question, and because the parties are in the District of
Columbia, plaintiff fails to establish diversity jurisdiction. Accordingly, the complaint will be
dismissed for lack of subject matter jurisdiction.

An Order accompanies this Memorandum Opinion.

DATE; M¢/,{;A /g/ H,,,_  

Unitgd/States District Judge